Citation Nr: 1024529	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In an April 2009 decision, the Board remanded this issue for 
due process considerations, additional development, and a 
referral to the Director of Compensation and Pension Service 
for consideration of an extraschedular evaluation of the back 
disability.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not had incapacitating episodes of at 
least 6 weeks during a 12 month period due to his back 
disability, nor is there a finding of unfavorable ankylosis 
of the entire thoracolumbar spine.  

2.  There is no evidence of exceptional or unusual 
manifestations of the Veteran's back disability sufficient to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5237, 5243 (effective September 26, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's back disability, service 
connection was granted in a July 1969 rating decision at an 
initial rating of 10 percent, effective at separation.  

In the March 2005 rating decision on appeal, pursuant to a 
claim for an increased disability rating, the RO granted a 
rating of 20 percent for the back disability, effective 
September 30, 2004.  The RO issued a decision in May 2005 
assigning a 40 percent rating for the back disability, again 
effective September 30, 2004.  The Veteran contends that his 
back disability merits a higher evaluation.

Amendments to VA's rating criteria in 2002 and 2003 
renumbered the diagnostic codes and created a General Rating 
Formula for Diseases and Injuries of the Spine, based largely 
on limitation or loss of motion, as well as other symptoms.  
The amendments also allow for intervertebral disc syndrome 
(Diagnostic Code 5243), ankylosing spondylitis (Diagnostic 
Code 5240), and spinal stenosis (Diagnostic Code 5238) to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The VA has evaluated the Veteran's back disability under 
multiple diagnostic codes.  The Veteran's back disability was 
originally evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5295, as lumbosacral strain superimposed on 
spondylolisthesis (in effect prior to September 26, 2003).    

The March 2005 rating decision on appeal assigned a 20 
percent rating under Diagnostic Code 5237 (in effect after 
September 26, 2003), as lumbosacral strain superimposed on 
spondylolisthesis with disk protrusion at L4-5.  The May 2005 
rating decision increased the rating to 40 percent under the 
same Diagnostic Code and as the same titled disability.

The Board notes that the May 2005 rating decision also 
granted entitlement to total disability resulting in 
individual unemployability (TDIU) effective December 1, 2004, 
as the evidence indicates the Veteran terminated employment 
in November 2004.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  

There is no evidence of any incapacitating episodes as 
defined by the applicable regulations.  An August 2004 VA 
examination indicated zero incapacitating episodes in the 
previous year.  A March 2005 VA examination made no mention 
of incapacitating episodes in the previous year.  A July 2006 
VA peripheral nerves examination indicated that the Veteran 
had not had any episodes of physician-prescribed bed rest.  
There is no evidence of record indicating that the Veteran 
has ever had such an incapacitating episode of at least 6 
weeks due to his back disability (nothing to indicate such 
bed rest prescribed by a physician).  Therefore, the Formula 
for Rating Intervertebral Disc Syndrome does not serve as a 
basis for an increased evaluation here for any portion of the 
rating period on appeal.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were revised.  Under these 
regulations, the Veteran's intervertebral disc syndrome is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 40 percent evaluation is 
warranted when (1) forward flexion of the thoracolumbar spine 
is 30 degrees or less, or (2) there is favorable ankylosis of 
the entire thoracolumbar spine.

A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

The Veteran was afforded a VA spine examination in March 
2005.  The Veteran reported that he stopped working in 
November 2004 when his pain became too severe.  He reported 
taking Morphine sulfate three times a day by prescription, as 
well as Hydrocodone and acetaminophen as needed for pain.

MRI results from August 2004 indicated degenerative changes 
at L3-4 and L5 with no foramen or canal stenosis anywhere.  
MRI results from December 2004 indicated small central disc 
protrusion at L4-5 with no canal or foramen stenosis and 
degenerative facet joint disease at L2-3, L3-4, and L4-5.

Physical examination of the spine was noted to be under the 
influence of the intensive narcotic and analgesic program 
reported.  The examiner opined that the Veteran had the 
ranges of motion displayed because he was under the influence 
of this intensive drug program and that his back would not 
have any significant ranges of motion were he not taking the 
medications.  Posture was erect with a 1+ kyphos and 
coordination was good.  He could get in and out of a chair 
with no problem.  Lying on the examination table caused back 
pain.  The Veteran could stand on his toes and heels without 
back pain and could squat down fully with no back pain.  Deep 
tendon reflexes were absent in all three arm locations but 
present in the knee jerks, right and left, and present in the 
right ankle jerk though absent with and without distraction 
in the left ankle jerk.  The examiner noted that this 
suggests radiculitis.

Extension was to 5 degrees of back bending, flexion was to 75 
degrees of forward bending, lateral flexion was to 18 degrees 
of bending to each side, and lateral rotation was to 25 
degrees of shoulder twisting to each side.  The examiner 
noted again that these ranges of motion were under the 
influence of the Morphine.  The examiner noted high grade 
paraspinous muscle spasm on side bending and shoulder 
twisting, with the spasm primarily on the side opposite to 
that towards which he was bending or twisting.  Straight leg 
raising was accomplished with pain at the extremes in the 
sitting position.  In the supine position, he could raise the 
right leg held straight 30 degrees of hip flexion, the left 
leg held straight 20 degrees of hip flexion, and both held 
straight together 3 degrees with hip flexion, all limited by 
lumbar pain.  

The examiner's impression was of low back lumbar spine 
injury, minimal encumbrance and range of motion due to heavy 
narcotic suppression of pain and spasm.  The examiner opined 
that in the absence of narcotics, the Veteran would have 
virtually no motion in the thoracic or lumbar spine and that 
his pain would be unbearable.

The Veteran was afforded VA peripheral nerves examination in 
July 2006.  The examiner noted a long history of lumbar spine 
problems with radiculopathy in the left leg.  The Veteran 
reported pain in the right leg that had become worse than the 
left leg.  He did not use a back brace but reported being 
very inactive due to his back pain.  He did not have any 
incapacitating flare-ups of pain.

Physical examination showed tenderness localized to the L5-S1 
in the midline and tenderness of the right sacroiliac joint 
and both buttocks with deep palpation.  Flexion was to 60 
degrees and extension was to 20 degrees.  Left lateral bend 
was to 15 degrees and right lateral bend was to 10 degrees.  
Left rotation was to 20 degrees and right rotation was to 10 
degrees.  The range of motion was limited by pain in each 
direction but especially flexion and rotation to the right.  
Upon repetitive motion, there was an increase of back pain 
with flexion, which decreased 35 degrees after several cycles 
of repetitive motion.  Straight leg raising was positive at 
60 degrees bilaterally.  

The examiner diagnosed chronic low back pain with 
degenerative joint disease and degenerative disc disease seen 
on MRI, with signs and symptoms of lumbar nerve root 
irritation.  A December 2005 MRI report indicated small 
central disk protrusion at L4-5 without canal or foraminal 
stenosis, and facet degenerative changes at L2-3, L3-4, and 
L4-5.

The Board finds that both the March 2005 and July 2006 VA 
examinations provide evidence against this claim, as there is 
no evidence that the Veteran has unfavorable ankylosis of the 
entire thoracolumbar spine.  While the Board notes that the 
most recent VA examination for this disability was nearly 4 
years ago, in July 2006, there is no indication of 
significant worsening of the Veteran's back disability in 
recent treatment records including findings of ankylosis of 
incapacitating episodes lasting at least 6 weeks in a 12 
month period.

The Board has also reviewed and considered VA treatment 
records, which show essentially the same results as the 
examinations described above, that the criteria for a rating 
in excess of 40 percent have not been met.  

The evidence in this case clearly shows continuing back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for an increased rating have been met under any of 
the applicable versions of the rating criteria for the back 
disability.  The overall medical reports show that there is 
no unfavorable ankylosis of the spine.  There are some 
neurological symptoms, but they have not resulted in 
incapacitating episodes to warrant a higher rating under disc 
disease criteria.   

In April 2009, the Board remanded this issue for referral to 
the Director of Compensation and Pension Service for 
consideration of extraschedular evaluation of the Veteran's 
back disability.  The Director issued an advisory opinion in 
August 2009, noting the procedural history as well as the 
March 2005 VA examiner's opinion that in the absence of 
narcotics, the Veteran would have virtually no motion in the 
spine and would have unbearable pain.  


The Director noted that the threshold determination for 
extraschedular consideration is whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  The Director defined unfavorable 
ankylosis as the entire thoracolumbar spine being fixed in 
flexion or extension and resulting in other problems such as 
limited line of vision, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure on the 
abdomen, dyspnea or dysphagia, or neurologic symptoms due to 
nerve root stretching.

The Director noted that the Veteran is shown to have 
limitation of motion of the spine described as severe but 
found no evidence of the presence of unfavorable ankylosis in 
either the claims file or in treatment records in VA's 
constructive custody.  The Director noted that severe 
limitation of motion is a primary finding in the assignment 
of the 40 percent evaluation for a lumbar spine disability.  
The Director stated, "No evidence of the presence of 
exceptional or unusual manifestations of the Veteran's 
service-connected disabilities of the thoracolumbar spine 
sufficient to render impractical the application of regular 
schedular standards is found in the records available for 
review."  

By way of a footnote, the Director noted the Veteran's 
current entitlement to TDIU effective December 1, 2004.  The 
Director concluded that entitlement to an extraschedular 
evaluation for lumbosacral strain superimposed on 
spondylolisthesis with disk protrusion at L4-5 must be denied 
at this time.

The Board finds the Director's August 2009 advisory opinion 
to be entitled to great probative weight, as it took into 
account a complete review of the Veteran's record and 
history.  Pursuant to the Director's advisory opinion, the 
claim for an increased rating must be denied on both a 
schedular and extraschedular basis.  Beyond this fact, the 
Board must note that the Veteran has a TDIU at this time.  VA 
recognition of the fact that the Veteran cannot work appears 
to compensate the Veteran for his disability. 

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's back 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 40 percent for a 
back disability at any time.  38 C.F.R. § 4.3.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2004, April 2005, March 2006, and 
June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran was 
afforded VA examinations in March 2005 and July 2006.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


